o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------- number release date conex-101111-16 uil the honorable susan w brooks member u s house of representative sec_120 east 8th street suite anderson in attention dear representative brooks i am responding to your inquiry dated date on behalf your constituent ---- ------------------------ deductible health plan hdhp that supports a health_savings_account hsa contribution as your constituent noted under sec_223 of the internal_revenue_code the code the maximum out of pocket amount for a self-only plan to qualify as an hdhp for was dollar_figure under section c of the affordable_care_act aca the maximum allowable out of pocket amount for self-only coverage by most health_plans for whether or not the plan was intended to be an hdhp was dollar_figure for the maximum amounts are dollar_figure for the hdhp limitation and dollar_figure for the general limitation the difference arises because the respective statutes provide different methods for adjusting the amounts for inflation after which has resulted in a larger adjustment for the general limitation than for the hdhp limitation because these are maximums a plan satisfying the lower hdhp limitation also satisfies the general limitation requirement under section c of the aca however a plan with the maximum out of pocket amount permissible under the general limitation exceeds the hdhp limitation and therefore is not an hdhp and does not support a contribution to an hsa he wrote about the maximum out of pocket requirements for a high conex-101111-16 no provision in the code allows exceptions to the hdhp requirements for plans that do not meet the minimum deductible or maximum out of pocket requirements i hope this information is helpful if you have any questions please call me at --------------------- -------------------- ---------------- at or sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
